Citation Nr: 0723457	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  07-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a lung disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1948 to December 1950.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  Pursuant to 
38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c), the Board 
has advanced the case on its docket.

The issue of entitlement to service connection for a lung 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDING OF FACT

A heart disability was not manifested in service or in the 
first postservice year, and a preponderance of the evidence 
is against a finding that the veteran's current heart 
disability is related to his active service.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a November 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter advised the veteran that he should submit 
any medical evidence pertinent to his claims.  VCAA notice 
was provided prior to the initial adjudication.  

While the veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of such award 
is a matter for consideration.  The veteran is not prejudiced 
by the timing of such notice.

The veteran's service medical records are unavailable (which 
will be discussed in greater detail below).  His pertinent 
postservice treatment records have been secured.  He has not 
identified any pertinent records that remain outstanding.  
The Board has also considered whether a VA examination or 
medical opinion is necessary.  Because there is no evidence 
of a heart disability or related event in service, and no 
competent evidence suggesting that the veteran's heart 
disability might be related to his service, a VA examination 
or medical opinion is not necessary.  See 38 C.F.R. § 3.159 
(c)(4).  VA's duty to assist is met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.	 Factual Background

As was noted, the record reflects that the veteran's service 
records are unavailable.  In October 2004, the veteran 
submitted a claim seeking service connection for a "heart 
condition".  He indicated that such disorder and its 
treatment began in 1996.

Private treatment records from April 1996 to July 2004 show 
that in April 1996, the veteran underwent a double 
aortocoronary bypass and left atriotomy with inspection of 
mitral valve due to coronary artery disease and mitral 
insufficiency respectively.  Subsequent procedures noted in 
the records include cardiac catherization and echocardiogram.  
A July 2004 report shows the veteran underwent further 
surgery for extensive heart problems.

VA treatment records from October to November 2004 show no 
specific treatment for a heart disability.

In his January 2007 VA Form 9, the veteran stated that he 
believed his current disabilities were due to his duties on 
the flight line and aboard a ship in service.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
Coronary Artery Disease (as a chronic disease) is manifested 
to a compensable degree within one year following discharge 
from active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As the veteran's service records are unavailable VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has not identified any treatment for a 
heart disability in service (and specifically stated that 
such disability and treatment began in 1996); so there are no 
alternate sources from which medical records could be sought. 

It is not in dispute that the veteran has a heart disability.  
However, there is no evidence that such disability was 
manifested in service.  Accordingly, service connection for a 
heart disability on the basis that such disability became 
manifest in service and persisted is not warranted.  
Furthermore, as there is no evidence that heart disease was 
manifested in the first postservice year, service connection 
for such disability on a presumptive basis (as a chronic 
disease) is also not warranted.

The veteran may still establish service connection for his 
heart disability by affirmatively showing with competent 
(medical) evidence that his current heart disability is 
related to (was incurred in or aggravated by) his service.  
The record does not include any such evidence.  The competent 
(medical) evidence, the private records from 1996-2004, is 
against there being a nexus.  Significantly, there is no 
competent evidence that heart disease was manifested earlier 
than April 1996.  Such a long interval between service and 
the initial postservice clinical manifestation of the 
disability for which service connection is sought (here some 
46 years) is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  Because the veteran is a layperson, 
his own belief that his heart disability is related to 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

Service connection for a heart disability is denied.


REMAND

As was noted above, the veteran's service medial records are 
unavailable.  VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  In his October 2004 
claim the veteran stated that he was treated for a "lung 
condition" in service.  He identified the facility as the 
United States Navy Hospital, Valley Forge.  There is no 
indication that the RO attempted to secure records of the 
alleged treatment directly from that facility (or the 
facility where they may have been retired for storage).

Private treatment records include a September 1997 
consultation report which notes the veteran was seen and 
treated for coughing up blood.  It was noted that an August 
1997 CT Scan revealed a 2 to 3 cm. left posterior basal mass 
that was consistent with a malignancy, pneumonia or rounded 
atelectasis.

In a December 2004 statement, the veteran reported that in 
the military he had worked extensively with carbon-
tetrachloride; he stated that his duties included daily 
cleaning aircraft with that chemical.  In July 2007, he 
submitted (without a waiver of RO consideration) an article 
regarding the toxicity of that chemical.

Accordingly, this matter is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development to secure complete records of 
the veteran's treatment at Valley Forge 
Navy Hospital.  If more detailed 
information is needed to secure the 
records, the veteran should be asked to 
provide such information.  If the records 
cannot be located, it should be so 
annotated (along with a description of the 
extent of the search) in the claims file, 
and the veteran should be so notified.

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an appropriate physician to determine the 
nature and likely etiology of his lung 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  Upon review of the record and 
examination of the veteran the examiner 
should state the proper diagnosis for the 
veteran's current lung disability and 
provide an opinion as to whether or not 
such disability, at least as likely as not 
(i.e., a 50 percent or better probability) 
is related to the veteran's service.  The 
examiner must explain the rationale for 
all opinions given.  The explanation 
should include comment on the veteran's 
proposed theory that his lung disability 
is related to carbon-tetrachloride in 
service; and if records of treatment for 
lung complaints in service are located, 
the examiner should also address whether 
the current disability is related to those 
complaints.    
3.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


